FILED
                             NOT FOR PUBLICATION                            APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30280

               Plaintiff - Appellee,             D.C. No. 2:94-cr-00260-WFN

  v.
                                                 MEMORANDUM *
ANTOINE M. MERCADEL,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                                                        **
                              Submitted April 5, 2010

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Antoine M. Mercadel appeals pro se from the district court’s order denying

his motion for a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2). We have

jurisdiction pursuant to 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mercadel contends that the district court erred by denying his motion in light

of Amendment 706 of the United States Sentencing Guidelines. This contention

fails because Mercadel was sentenced pursuant to the statutory mandatory

minimum. See United States v. Paulk, 569 F.3d 1094, 1095-96 (9th Cir. 2009) (per

curiam) (“Paulk is not entitled to a reduction because his sentence was not based

on a sentencing range that has subsequently been lowered by the Sentencing

Commission, 18 U.S.C. § 3582(c)(2), but rather was based on the statutory

mandatory minimum under 21 U.S.C. § 841.”) (internal quotation marks omitted).

      Mercadel’s motion to stay proceedings is denied.

      AFFIRMED.




                                         2                                   09-30280